Per Curiam.
Plaintiffs are owners in fee of a lot bordering on Sam-O-Set boulevard, which in turn borders on Higgins lake. The northerly edge of the road lies in the waters of the lake. Defendants placed a dock and boat hoist in front of plaintiffs’ property near the shoreline.
On October 25,1967 the circuit judge permanently enjoined defendants from placing. their equipment in front of plaintiffs’ property and declared plaintiffs to be owners of the riparian rights in front of said property. No appeal was taken from this judgment.
Hpon failure of defendants Polvi to remove the boat hoist they were found in contempt of court pursuant to a court hearing on June 4, 1968. The order of contempt was filed December 23, 1968 and the claim of appeal on December 33, 1968.
Defendants’ argument on appeal is that plaintiffs are not entitled to riparian rights. This is not the question before the court at this time. Seven months after a judgment is entered is too late to ask for reversal of a final unappealed judgment. OCR 1963, 803.1. Defendants may not at this time attack the judgment by appealing the contempt order.
The boat hoist not having been removed, the order of contempt is affirmed.
Costs to plaintiffs.